He is entitled to have his attendance dues taxed in the execution, although an execution omitting them has been previously issued and satisfied; but the execution in such cases issues at the expense of the witness. If a year and day has expired, he is also entitled to a sci. fa. to show cause why he should not have execution; but then the sci. fa. should be in the name of the party who had judgment in his favor, for the witness is not a party on record, and therefore cannot have it in his own name.
Sci. fa dismissed.
NOTE. — See Moore v. Islar, 1 N.C. 78, and the references in the note thereto. See, also, Poor v. Deaver, 23 N.C. 393. *Page 139